ORDER

PER CURIAM.
Defendant appeals after he was convicted following a bench trial of one count of harassment, § 565.090, RSMo 1986. The court sentenced him to a one year prison term but suspended execution of the sentence and placed defendant on probation for two years. We affirm. We have reviewed the record and find the claims of error to be without *265merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).